Case 9:21-cr-80006-AMC Document 39 Entered on FLSD Docket 06/17/2021 Page 1 of 2




                             UNITED STATE DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              WEST PALM BEACH DIVISION

                              CASE NO. 21-80006-CR-CANNON

  UNITED STATES OF AMERICA,

          Plaintiff,
   v.

  ROBERT CATO, JR.,

          Defendant.
                                           /

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Order of Reference from the District Court

  to conduct a Change of Plea before a Magistrate Judge [ECF No. 27]. On May 27, 2021,

  Magistrate Judge Shaniek Maynard held a Change of Plea hearing and thereafter issued a Report

  and Recommendation [ECF No. 38]. No party has filed objections to the Report, and the time to

  do so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 38] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Robert Cato, Jr. as to Count 2 of the

             Indictment is ACCEPTED;

         3. Defendant Robert Cato, Jr. is adjudicated guilty as to Count 2 of the Indictment, which

             charges him with possession with intent to distribute fifty (50) grams or more of

             methamphetamine, in violation of Title 21, United States Code, Sections 841(a)(1) and

             (b)(1)(A)(viii). In exchange for the Defendant’s guilty plea, the United States
Case 9:21-cr-80006-AMC Document 39 Entered on FLSD Docket 06/17/2021 Page 2 of 2

                                                            CASE NO. 21-80006-CR-CANNON


            Attorney’s Office agrees to dismiss Counts 3 and 4 against the Defendant at sentencing

            [ECF No. 29 (plea agreement)].

         DONE AND ORDERED in Chambers at Fort Pierce, Florida this 17th day of June 2021.




                                                     ________________________________
                                                     AILEEN M. CANNON
                                                     UNITED STATES DISTRICT JUDGE


   cc:    counsel of record
